Case: 10-20451     Document: 00511526163         Page: 1     Date Filed: 06/30/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 30, 2011
                                     No. 10-20451
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

STEVEN DALLAS CHAPMAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-28-1


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Steven Dallas Chapman appeals the 188-month term of imprisonment
imposed following his guilty plea conviction for possession of a firearm by a
convicted felon in violation of 18 U.S.C. § 922(g). He argues that the district
court improperly applied an armed career criminal sentencing enhancement
because one of his prior Texas burglary convictions did not constitute the generic
offense of burglary.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20451    Document: 00511526163      Page: 2   Date Filed: 06/30/2011

                                  No. 10-20451

      The parties agree that the applicable Texas indictment conjunctively
charged elements of both generic and nongeneric burglary offenses under Texas
Penal Code § 30.02(a)(1) and (a)(3). The fact of Chapman’s guilty plea to the
charges in the indictment is alone insufficient, under Texas law, to demonstrate
that his prior offense constituted the generic offense of burglary. See United
States v. Morales-Martinez, 496 F.3d 356, 358-61 (5th Cir. 2007). The district
court, however, did not rely solely on Chapman’s guilty plea to the charges in the
indictment; instead, the court properly considered Chapman’s written judicial
confession. See United States v. Garcia-Arellano, 522 F.3d 477, 481 (5th Cir.
2008).
      In his confession, Chapman stipulated that he committed each allegation
in the indictment, including the elements of both the generic and nongeneric
burglary offenses.     This language cleared up any ambiguity regarding
Chapman’s guilty plea to the conjunctive charges in the indictment; was
sufficient to establish Chapman’s conviction for a generic burglary offense; and
was thus sufficient to support the district court’s application of the armed career
criminal sentencing enhancements. See id. at 480-81.
      The district court’s judgment is AFFIRMED.




                                        2